DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 32, 35-39 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper et al. (Kneuper; US Pub No. 2015/0348420 A1) in view of Baer et al. (Baer; US Pub No. 2014/0032062 A1).
As per claim 31, Kneuper teaches a crew alerting system for a mobile platform, the system comprising:
a display device defining a display area (paragraph [0005], line 7); 
a data processor operatively coupled to the display device (Fig. 2, Computer 201, Touch Screen Instrument Panel 210; paragraph [0023], lines 8-9); and 
machine-readable memory operatively coupled to the data processor and storing instructions executable by the processor and configured to cause the processor to (paragraph [0031], lines 1-5):
using data indicative of an existence of a relevant condition associated with the mobile platform (paragraph [0006], lines 1-4; paragraph [0068], lines 12-13) and data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition where the dynamic parameter is indicative of an evolution of the relevant condition (paragraph [0068]; lines 17-23; paragraph [0069]: air pressure falling from 45 PSI to 25 PSI), generate an output for causing the display device to display an awareness-enhancing indication associated with the relevant condition in the display area (paragraph [0069]), the awareness-enhancing indication comprising a textual message and a supplemental indication indicative of the substantially real-time value of the dynamic parameter associated with the relevant condition (Fig. 9, Bar 902; paragraphs [0068] & [0069]: Bar 902 labeled “PRESSURE” and highlighted the color yellow).
Kneuper does not expressly teach the supplemental indication also being indicative of a target value of the dynamic parameter.
Baer teaches the supplemental indication also being indicative of a target value of the dynamic parameter (paragraph [0044]: e.g. fuel rate, air mass, etc. and the target value is displayed graphically).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the target value as taught by Baer, in order to allow an operator to dynamically monitor the value of a pertinent parameter.
As per claim 32, Kneuper in view of Baer further teaches the crew alerting system as defined in claim 31, wherein the instructions are configured to cause the textual message and the supplemental indication to be displayed together as a single line item in the display area (Kneuper, Fig. 6, Bars 606, 608, 610 and 612: labeled and color coded according to severity level).
As per claim 35, Kneuper in view of Baer further teaches the crew alerting system as defined in claim 31, wherein the supplemental indication comprises a graphical indication (Baer, paragraph [0044], lines 11-12).
As per claim 36, Kneuper in view of Baer further teaches the crew alerting system as defined in claim 31, wherein the supplemental indication comprises a textual indication (Baer, paragraph [0044], lines 11-12: the target value is preferably displayed graphically, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to alternatively display the target value in a textual manner).
As per claim 37, Kneuper in view of Baer further teaches an aircraft (Kneuper, paragraph [0006], lines 1-4) comprising the system as defined in claim 31 (Kneuper, see rejection of claim 31 above).
As per claim 38, (see rejection of claim 31 above) a display device for a crew alerting system of a mobile platform, the display device comprising:
a display area associated with the crew alerting system of the mobile platform; and
an awareness-enhancing indication displayed in the display area, the awareness- enhancing indication being associated with a relevant condition of the mobile platform, the awareness-enhancing indication comprising a textual message and a supplemental indication indicative of a dynamic parameter associated with the relevant condition and indicative of an evolution of the relevant condition, the supplemental indication also being indicative of a target value of the dynamic parameter.
As per claim 39, (see rejection of claim 32 above) the display device as defined in claim 38, wherein the textual message and the supplemental indication are displayed together as a single line item in the display area.
As per claim 42, (see rejection of claim 35 above) the display device as defined in claim 38, wherein the supplemental indication comprises a graphical indication.
As per claim 43, (see rejection of claim 36 above) the display device as defined in claim 38, wherein the supplemental indication comprises a textual indication.
As per claim 44, (see rejection of claim 37 above) an aircraft comprising the display device as defined in claim 38.

Claim(s) 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper in view of Baer as applied above, and further in view of Hedrick (US Pub No. 2011/0001636 A1).
As per claim 33, Kneuper in view of Baer teaches the crew alerting system as defined in claim 31.
Kneuper in view of Baer does not expressly teach wherein the instructions are configured to cause the supplemental indication to be indicative of a difference between the substantially real-time value of the dynamic parameter and the target value of the dynamic parameter.
Hedrick teaches wherein the instructions are configured to cause the supplemental indication to be indicative of a difference between the substantially real-time value of the dynamic parameter and the target value of the dynamic parameter (paragraph [0017], lines 13-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the graphic controller as taught by Hedrick, since Hedrick states in paragraph [0013] that such a modification would result in drawing a pilot’s attention to a specific parameter.
As per claim 40, (see rejection of claim 33 above) the display device as defined in claim 38, wherein the supplemental indication is indicative of a difference between a substantially real-time value of the dynamic parameter and the target value of the dynamic parameter.




Claim(s) 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper in view of Baer as applied above, and further in view of Saptharishi et al. (Saptharishi; US Pub No. 2017/0113810 A1).

As per claim 34, Kneuper in view of Baer teaches the crew alerting system as defined in claim 31.
Kneuper in view of Baer wherein the target value of the dynamic parameter is indicative of a conclusion of the relevant condition.
Saptharishi teaches wherein the target value of the dynamic parameter is indicative of a conclusion of the relevant condition (paragraph [0055], lines 13-22).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the alert display as taught by Saptharishi, since Saptharishi states in paragraph [0055] that such a modification would result in allowing an operator to monitor the parameter in real-time to determine when the target value has been met.
As per claim 41, (see rejection of claim 34 above) the display device as defined in claim 38, wherein the target value of the dynamic parameter is indicative of a conclusion of the relevant condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harrison et al. (US Pub No. 2008/0154441 A1): similar inventive concept
Hawley (US Pub No. 2016/0202950 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684